DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-21 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/18/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	       The drawings submitted on 02/18/2020 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 112
6.             The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites:
A sensor arrangement, comprising: 
a communication device; 
a sensor element configured to: 
record a property; and 
provide a sensor signal that represents the property; and 
a security element configured to provide a secret, wherein the sensor arrangement is configured to: 
link the sensor signal to the secret to obtain a linked sensor signal; 
transmit the linked sensor signal to a communication partner using the communication device; 
obtain a test signal from the communication partner using the communication device; and 
perform a check to determine whether the test signal comprises the secret.
The claim is a genus claim relating to a specification which only teaches a limited species embodiment of a sensor arrangement that provides high level of security [paragraph 0004].  The disclosed species do not teach, disclose or anticipate the breadth of the genus of inventions spanned by the claims.
One example is a secret.  Examiner would define the term as something that is kept or meant to be kept unknown or unseen by others.  Therefore a secret could be a location a child hid a toy, a password, a symbol, etc.
Another species embodiment is a communication device. A landline telephone, smoke signal, a device to transmit Morse code, etc. all code be a communication devices that can transmit a secret.   The use of a genus claim without supporting written description of the species covered by the genus claim causes the claims to fail 35 USC 112 first paragraph as described below:
MPEP 2163
Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, "Written Description" Requirement [R-5], II.   METHODOLOGY FOR DETERMINING ADEQUACY OF WRITTEN DESCRIPTION, A.-3.-(a)-ii) 
For each claim drawn to a genus:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. See also < Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998), > wherein < the disclosure of a species in the parent application did not suffice to provide written description support for the genus in the child application.

Thus as best understood by the examiner, claims 1-21 fail the written description requirement under 35 USC 112 first paragraph.
This rejection can be easily overcome by claiming the details of the species embodiment of the invention which would limit the genus breadth of the claims to embodiments that are anticipated by the disclosed embodiment of the invention.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-6, 9 and 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barr et al. US PUB 2004/0039914.
With regards to claim 1, Barr et al. US PUB 2004/0039914 teaches a sensor arrangement, comprising: 
a communication device; (paragraph 0037)
a sensor element configured to: 
record a property; (paragraph 0028) and 
provide a sensor signal that represents the property; (paragraph 0029) and 
a security element configured to provide a secret, (basic pattern watermark; paragraph 0030) wherein the sensor arrangement is configured to: 
link the sensor signal to the secret to obtain a linked sensor signal; (basic pattern; paragraph 0030-0031)
transmit the linked sensor signal to a communication partner using the communication device; (paragraph 0037)
obtain a test signal from the communication partner using the communication device; (paragraph 0050) and 
perform a check to determine whether the test signal comprises the secret. (212, 218; figure 2) 
With regards to claim 2, Barr et al. US PUB 2004/0039914 teaches the security element is configured to perform the check of the test signal to determine whether the test signal comprises the secret. (verification process; paragraph 0037)
With regards to claim 3, Barr et al. US PUB 2004/0039914 teaches the sensor arrangement is configured to communicate a result of the check to the communication partner. (financial transaction processed or declined; paragraph 0037)
With regards to claim 4, Barr et al. US PUB 2004/0039914 teaches the security element is configured to: responsive to a positive result of the check indicating that the test signal comprises the secret, at least one of authorize a function to be performed by the communication partner or transmit information to the communication partner. (financial transaction processed; paragraph 0037)
With regards to claim 5, Barr et al. US PUB 2004/0039914 teaches the sensor signal comprises a pattern of sensor information; the secret comprises a secret pattern; and the sensor arrangement is configured to overlay the pattern of sensor information with the secret pattern to perform the obtaining the linked sensor signal. (basic pattern, CW; paragraph 0039-0040)
With regards to claim 6, Barr et al. US PUB 2004/0039914 teaches the sensor element is configured to record the property multiple times to provide a multiplicity of sensor signals; a static offset error of the sensor element arising in the multiplicity of sensor signals is compensated by combining the multiplicity of sensor signals; and the multiplicity of sensor signals comprises the sensor signal. (pointwise multiplication; paragraph 0029)
With regards to claim 9, Barr et al. US PUB 2004/0039914 teaches the combined sensor signals have phase increments that are equidistant to one another. (correlate phase; Paragraph 0066)
With regards to claim 13, Barr et al. US PUB 2004/0039914 teaches the sensor element is a sensor configured to generate image data; the sensor signal is a representation of the image data; the secret comprises a pattern of faulty pixels within the image data; the pattern of faulty pixels is time-variant; the sensor element is configured to generate the linked sensor signal based on the pattern of faulty pixels; the image data comprises an indication about defective pixels in the image data; the test signal comprises image data; and the security element is configured to check the test signal for a match between defective pixels and the pattern of faulty pixels. (Paragraph 0065)
With regards to claim 14, Barr et al. US PUB 2004/0039914 teaches the property is a biometric property corresponding to at least one of a three-dimensional biometric property or a fingerprint. (Paragraph 0070)
With regards to claim 15, Barr et al. US PUB 2004/0039914 teaches the sensor element is configured to provide the sensor signal as an image signal; and the secret is a watermark that is combined with the image signal. (Paragraph 0029)
With regards to claim 16, Barr et al. US PUB 2004/0039914 teaches the test signal is at least a part of the linked sensor signal. (414; figure 4)
With regards to claim 17, Barr et al. US PUB 2004/0039914 teaches sensor system, comprising: a sensor arrangement, comprising:
a communication device; (paragraph 0037)
a sensor element configured to: 
record a property; (paragraph 0028) and
provide a sensor signal that represents the property; (paragraph 0029) and
 a security element configured to provide a secret, (basic pattern watermark; paragraph 0030) wherein the sensor arrangement is configured to:
 link the sensor signal to the secret to obtain a linked sensor signal; (basic pattern; paragraph 0030-0031)
transmit the linked sensor signal to a device, configured to use the linked sensor signal, using the communication device; (paragraph 0037)
obtain a test signal from the device using the communication device; (paragraph 0050) and
 perform a check to determine whether the test signal comprises the secret; (212, 218; figure 2) and 
the device, wherein: 
the device is connected to the sensor element by the communication device; (Paragraph 0037) and the device is configured to:
 obtain the linked sensor signal from the sensor arrangement; (200; Paragraph 0038)
derive the test signal from the linked sensor signal; (204; figure 2)
and transmit the test signal to the sensor arrangement. (212; figure 2)
With regards to claim 18, Barr et al. US PUB 2004/0039914 teaches obtain a result of the check of the test signal from the sensor arrangement; (404; figure 4) and determine whether at least one of content or a source of the linked sensor signal is authentic based on the result of the check. (412, 414, 418; figure 4)
With regards to claim 19, Barr et al. US PUB 2004/0039914 teaches obtain a multiplicity of linked sensor signals comprising the linked sensor signal; combine the multiplicity of linked sensor signals to compensate a static offset error of the sensor element arising in the multiplicity of linked sensor signals to obtain an overall signal; use the overall signal for a function implemented by the device; and derive the test signal from at least a part of one of the multiplicity of linked sensor signals.(DWM and biometric data; figure 4)
With regards to claim 20, Barr et al. US PUB 2004/0039914 teaches the sensor system is a mobile apparatus comprising at least one of a mobile telephone or a tablet computer. (Paragraph 0077)
With regards to claim 21, Barr et al. US PUB 2004/0039914 teaches method, comprising: 
recording a property using a sensor element to obtain a sensor signal that represents the property; (paragraph 0028)
linking the sensor signal to a secret to obtain a linked sensor signal; (basic pattern watermark; paragraph 0029-0030)
transmitting the linked sensor signal to a communication partner; (paragraph 0037)
 obtaining a test signal from the communication partner; (paragraph 0050) and 
checking whether the test signal comprises the secret. (212, 218; figure 2)  Examiner's Note:
11. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
12.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Bennett US 2006/0161791 teaches access-controlled encrypted recording system for site interaction and process monitoring. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        August 16, 2022